Opinion filed April 10, 2008 












 








 




Opinion filed April 10, 2008 
 
 
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00052-CR
                                                    __________
 
                           ELIZABETH
GALINDO CORTEZ, Appellant
                                                             V.
                                         STATE OF TEXAS, Appellee
 

 
                                         On
Appeal from the 385th District Court
                                                        Midland
County, Texas
                                                 Trial Court Cause No. CR33759
 

 
                                              M
E M O R A N D U M   O P I N I O N
Elizabeth
Galindo Cortez has filed in this court a motion to withdraw her notice of
appeal.  In her motion, appellant states
that the consequences of withdrawing her notice of appeal have been explained
to her, that she understands those consequences, that her decision was freely
and voluntarily made, and that no undue influence or coercion has been involved
in her decision.  The motion is signed by
both appellant and her counsel.  
The
motion is granted, and the appeal is dismissed.
 
April 10, 2008                                                              PER
CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.